DECISION
This case involving the right to file the matai name Ilaoa came on to be heard in the High Court of American Samoa on the 6th day of November, 1931.
Present: Chief Justice H. P. WOOD, Associate Judge LUTU, Associate Judge PELE
Galo of Leone, the proponent of the name resides at Leone and was represented by Atof au as Counsel.
Aumavae of Leone, objector to the holding of the name by Galo, and a claimant for it, was represented by Kolose as Counsel, and also lives in Leone.
Fonoti of Tafuga, also an objector to the holding of the name Galo or Aumavae and a claimant for it, was represented by Atumata as Counsel.
The matai name Ilaoa belongs to Leone in the Western District and the Ilaoa family is a large one, having at least seven matais. There are several branches of the family, at least two male branches and one female branch. Galo and Fonoti belong to the Uo branch and Aumavae to the branch of the same name.
Some attempt has been made by the family to agree upon a holder of the name but it is evident that the good of the family has been subordinated to selfish interests.
Before testimony was taken the Court informed the parties it takes the following matters into consideration in the appointment of a matai:
*4441. That he is a member of the family.
2. That he is familiar with the affairs of the family.
3. That he is a choice of a large majority of the members of the family.
4. That he is a capable man to handle the affairs of the family.
The holders of the matai name Ilaoa are as follows:
Ilaoa Vaafusuga
Ilaoa Tuiloua (1)
Ilaoa Aumavae
Ilaoa Kaino
Ilaoa Taatofa
Ilaoa Tuiloua (2)
Ilaoa Lealofi
Galo named Ilaoas Taatofa, Tuiloua and Lealofi to establish his membership in the family. It appears that the father of Lealofi was the brother of Taatofa and Tuiloua.
Galo is the son of Uo who was the oldest son of Tuiloua. There is on record in the files of the Court a letter written to the Secretary of Native Affairs by the then holder of the name Ilaoa before his death expressing his wish to resign from the title and bestowing it upon Galo. As there was some objection to this transfer among the members of the family, Galo filed for the name in the usual way and prior to the death of Ilaoa and Fonoti and Aumavae has objected.
It appears that Galo has rendered service to Ilaoa in various ways such as providing food, paying taxes, furnishing money in times of emergency etc., and that he and his father Uo both live at the present time in the Ilaoa house. Galo has not at the present time a matai name.
Fonoti is the younger brother of Galo’s father and his claim based on hereditary right to the matai name Ilaoa is naturally the same upon which Galo’s is based. He also has *445rendered service to Ilaoa but for the past ten years or more he has not resided at Leone but at Tafuga, the home of his wife’s family, in which he holds the high name of Fonoti, said .to be the second in Tualauta County after the name of Letuli.
Galo has as supporters two matais of the family and the descendants of Ilaoa Taatofa and Lealofi and some of the descendants of Tuiloua.
Fonoti has as his supporters the descendants of Ilaoa Kaino, some of the descendants of Tuiloua and the female branch of the family represented by Puletu.
Aumavae is the matai of the branch of the Ilaoa family of that name. He lives in Leone, has rendered service to Ilaoa, is supported by two matais of the family. He traces his descent from Ilaoa Aumavae, who was the fifth from the last holder of the name. Aumavae has rendered service to Ilaoa and has been seven times the Pulenuu of Leone and is undoubtedly a capable man.
It will appear from the foregoing digest of the testimony that all of the candidates in some respects fulfill the qualifications for a matai as laid down at the beginning of the trial. It is no easier for the court to choose a matai of the family then it was for the family itself; however the Court must make a decision and under all the evidence it appears that Galo more fully fulfills the qualifications as above set forth then the other two candidates. He is undoubtedly a member of the family. He is undoubtedly familiar with the affairs of the family and while it cannot be said that he is the choice of a large majority of the family, he is certainly the choice of as many members as either of the other two candidates and in addition to this he was the absolute choice of the last holder of the name and is endorsed by the descendants of the next to the last holder of the name and by part of the descendants of Tuiloua. There is no question of his capability to handle the affairs *446of the family as he is a man of education and business ability.
Fonoti meets with practically all of the requirements but he has not lived in Leone during the past ten years, so must of necessity have been out of touch with the affairs of the family. He is also the holder at the present time of a high name.
Aumavae also fulfills to a large extent the conditions for holding the matai name but it is not shown that his family has been as close in descent to the holders of the name Ilaoa as have either Galo or Fonoti. At best he is a descendant from an Ilaoa Aumavae who lived many years ago, and in addition he is the present holder of a matai name in the Ilaoa family.
Under all the evidence in the case it is the judgment of the Court that the name Ilaoa should be given to Galo.
The court costs in this case amounting to $25.00 will be paid as follows: Fonoti $12.50 and Aumavae $12.50.